DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the combination of Lefebvre and Moreton fails to teach the amended claim limitations.  Specifically, the applicant finds that the combination teaches a singular passage with varying heights along its length that extend only partially separated.  The examiner believes the applicant interprets the entirety of (112) of Lefebvre as a singular passage that has a variable distance based on the changing distance between (108) and (110).
The examiner interprets the disclosure of Lefebvre in a different manner than applicant.  The examiner interprets the portion of (112) at the location of the interface between (108c) and (110f) as the passage. These passages do not extend for a long axial distance, but are considered passages nonetheless.  Based on this interpretation, the circumferentially distributed lugs (108c) are the ribs laterally (circumferentially) spaced relative to each other.  The ribs (108c), slots (110f), (108) and (110) completely border the passage of the interpretation immediately above.  None of these axially short passages extend into each other and have approximately the same height.  The number of ribs claimed is rejected below under 35 U.S.C 112(a) and addressed in the 35 U.S.C 103 rejection as well.
The changes to the rejection are necessitated by amendment.
It should be noted as well, that the cross section shown in Figure 4 is at a single axial location.  It is unknown based on the disclosure if this cross section is substantially identical along the axial direction.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 3, 7-12, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15, the more than 3 ribs or protuberances is not supported.  Figure 4 supports 3 ribs or protuberances, but not more than 3.  Figure 5 shows potentially six ribs.  There is no support for the more general “more than 3” ribs claimed.  The same is true for the adjacent passages, except that Figure 5 only shows 3.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “the air passage” should not include “air” to be clear that this is not a different passage than the plurality of laterally spaced passages. There is insufficient antecedent basis for “the air passage” in the claims.
The term “approximately” in claim 16 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the height of each passage required by the claim is indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 3, 7, 9-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S Pre-Grant Publication 20170198604) hereinafter Lefebvre in view of Moreton et al. (U.S Pre-Grant Publication 20140234073) hereinafter Moreton.
Regarding claim 15, Lefebvre discloses:
an aeroderivative gas turbine engine {[0002]} comprising:
a casing {Figure 3 (110)}:
a plurality of ribs or protuberances laterally spaced relative to each other extending outwardly from an outer surface of the casing {[0027], Figure 3 (108) and (110) are held together and spaced by (110F) and (108c) connection; (110F) has slots that extend outwardly from the case; these instances are circumferentially distributed, [0027]};
a compressor having a rotor mounted on a generator shaft supported for rotation in the casing {[0012]};
a combustor {Figure 1 (16)};
a high pressure turbine {[0013]} arranged in the casing and comprised of a rotor mounted on the generator shaft for co-rotation with the compressor rotor {[0004] and [0014]};
a power turbine arranged in the casing and comprised of a rotor mounted on a turbine shaft to drive a load {[0010], [0013], and [0014], Figure 1 (22)}
comprising a thermal insulation coating {Figure 3 (106)} coupled to the casing to reduce heat dispersion through the casing {see section of rejection immediately below}.
Paragraph [0025] of Lefebvre and Figure 3 describes the thermal blanket as provided around the structural outer case to maintain a certain temperature.  A person of ordinary skill in the art would implicitly understand that the thermal blanket does not move relative to the casing {see MPEP 2144.01 for implicit disclosure}; therefore, these two components are coupled together as claimed even if there is a small gap in the drawings of the section shown.
 wherein the insulation coating is an insulation assembly comprising an insulating sheet or panel {Figure 3 (106)} coupled to a sheet {Figure 3 (108)} having an outer and inner surface {Figure 3 (108) has two sides shown on top and bottom in the figure}
and an insulating sheet or panel coupled to the outer surface {Figure 3 (106) is coupled to (108) including the outer surface as described in the section above},
wherein the inner surface of the metal sheet is coupled to the plurality of ribs or protuberances to maintain the metal sheet at a designed distance from the outer surface of the casing {[0027], Figure 3 (108) and (110) are held together and spaced by (110F) and (108c) connection; (110F) has slots that extend outwardly from the case which acts as the ribs};
and a plurality of laterally spaced adjacent passages {Figure 3 (112), only at the location of (108c) and (110f), is divided by (108c) and (110f) at different circumferential locations thus defining a plurality of laterally spaced adjacent passages}
each of the passages bordered by a combination of the metal sheet, the outer surface of the casing, and a pair of the plurality of ribs or protuberances {Figure 3 (112) at the 
Wherein each of the passages are completely bordered so that none of the laterally spaced adjacent passages extend into each other {Figure 3, the passages as defined above are separate and don’t extend into each other} 
Lefebvre does not explicitly teach:
the sheet being a “metal sheet”
there being three or more ribs or protuberances
there being three or more laterally spaced adjacent passages
Lefebvre is silent regarding the material of the structural outer case (108).  One of ordinary skill in the art would have to choose.  Moreton pertains to a gas turbine engine turbine case.  Moreton teaches a turbine casing being made of metal {[0064]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen the structural outer case of Lefebvre to be made of metal.  One of ordinary skill in the art would be motivated to do so for desired material properties and cost {Moreton [0064]}.    
Lefebvre teaches circumferentially distributed instances of (108c) and (110f), but is silent regarding a precise number.  Lefebvre is therefore considered to teach a range 2 or more instances of ribs/slots and therefore laterally spaced adjacent passages as well based on the examiner’s interpretation of these passages described above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen three or more ribs and laterally spaced adjacent 
Regarding claim 3, Lefebvre further discloses wherein the insulation coating is located on the part of the casing containing, at least partially, the power turbine {[0010], Figure 3 (106) located on casing containing the power turbine}.
Regarding claim 7, Lefebvre further discloses wherein the insulation assembly is arranged on the casing longitudinally, circumferentially, or following any suitable pattern to provide an optimized thermal management {Figure 3 (106) can be seen to be arranged longitudinally along the axis of the turbine and due to the section shown is assumed to be circumferentially arranged as well for optimized thermal management [0025]}.
Regarding claim 9, Lefebvre further discloses wherein the cooling air is impinged in the passage through air inlet by means of air manifolds {[0023]}.
Regarding claim 10, Lefebvre further discloses further comprising a forced-air generator, generating a stream of forced cooling air at a pressure sufficient to circulate the cooling air in the air passage to control heat dissipation {[0023] and [0024]}.
Regarding claim 11, Lefebvre further discloses further comprising an outlet in fluid communication with the turbine main outlet to allow the air to leave the passage
{This is inherent based on paragraphs [0023] and [0026].  There are gaps between the gas path and C1-C4 based on the advantageous sealing described.  The air in C1-C4 is described as being at a higher pressure than the gas path.  Therefore, the air in C1-C4 is in fluid communication with the main gas path, which is the turbine main outlet to allow air to leave the passage.}
Regarding claim 16, Lefebvre further discloses wherein each of the plurality of passages has a height extending from the casing toward the panel, the height of each passage being . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view of Moreton as applied to claim 15 above, and further in view of Jessen et al. (U.S Patent 8,459,159) hereinafter Jessen.
Regarding claim 8, the combination of Lefebvre and Moreton teaches the aeroderivative gas turbine engine of claim 1 and a thermal blanket (106) that acts as an insulator, but is silent regarding the insulators exact construction.
One of ordinary skill in the art would have to choose a material construction for the insulator. 
Jessen pertains to insulator construction which is directed towards the same problem as the invention of preventing heat transfer.  Jessen teaches wherein the insulating coating comprises quilted panels encased in wovenglass cloth and stitched through parallel or crosswise in distances from 5-15 cm which is equal to 50-150 mm {Column 1 lines 1-7}.  This teaches the claim ranged 25mm-100mm based on MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen an insulating construction as taught by Jessen and applied it to the thermal blanket (or insulating coating) of Lefebvre.	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view of Moreton as applied to claim 15 above, and further in view of Amiot et al. (U.S Patent 7,584,618) hereinafter Amiot.
Regarding claim 12, the combination of Lefebvre and Moreton teaches aeroderivative gas turbine engine of claim 1 and forced-air to regulate air flow in the passage to control heat exchange through the casing {Lefebvre [0026]} and this has an impact on blade tip clearances {[0030]}.  
The combination of Lefebvre and Moreton is silent regarding:
further comprising one or more sensors to measure the speed of the rotor and/or the temperature in one or more areas of the aeroderivative turbine
and a control unit configured to:
read the output of the sensor or the sensors;
compare the output with thresholds to determine a condition of over-temperature or compare the output with a temperature target depending on the aeroderivative turbine running state
act on the forced-air generator to regulate air flow in the passage to control heat exchange through the casing.
Amiot pertains to a turbine shroud cooling arrangement.  
Amiot teaches:
further comprising one or more sensors to measure the speed of the rotor and/or the temperature in one or more areas of the aeroderivative turbine
and a control unit {Figure 2 (50)} configured to:
read the output of the sensor or the sensors {Column 3 lines 51-55};
compare the output with thresholds to determine a condition of over-temperature or compare the output with a temperature target depending on the aeroderivative turbine running state {Figure 2, Column 3 lines 44-65};
act on the forced-air generator to regulate air flow in the passage to control heat exchange through the casing {Column 4 lines 34-59}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a control system as taught by Amiot and applied it to the cooling air supply of Lefebvre.  One of ordinary skill in the art would be motivated to do so in order to regulate blade tip clearance {Amiot Column 1 lines 6-23} to improve efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rago (U.S Pre-Grant Publication 20100139288) teaches circumferentially segmented cooling passages in the casing of a gas turbine engine {Figure 3}.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745